Citation Nr: 0410762	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-20 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Determination of proper initial rating for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran has an unverified period of service from September 
1971 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision issued by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office.  At 
present, the veteran's case is before the Board for appellate 
review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the issue addressed in this decision.

2.  Prior to June 10, 1999, the veteran's Meniere's syndrome was 
mild and the evidence did not show he had cerebellar gait.

3.  As of June 10, 1999 but prior to April 8, 2002, the veteran's 
Meniere's syndrome was characterized as mild to moderate, but the 
evidence did not show he had cerebellar gait; additionally, the 
evidence did not show he had attacks of vertigo and cerebellar 
gait occurring from one to four times a month.

4.  As of April 8, 2002, the veteran's Meniere's syndrome more 
nearly approximated a disability characterized by attacks of 
vertigo occurring more than once weekly and unsteady gait, 
although the evidence is not clear as to whether he has deafness 
or cerebellar gait' he is also currently diagnosed with tinnitus 
which is not currently service-connected.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess 
of 30 percent for Meniere's syndrome, effective prior to June 10, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 6205 (1998); 
see Fenderson v. West, 12 Vet. App. 119 (1999).  

2.  The criteria for the assignment of an initial rating in excess 
of 30 percent for Meniere's syndrome, effective as of June 10, 
1999 but prior to April 8, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87a, 
Diagnostic Code 6205 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6205 (2003); see Fenderson v. West, 12 Vet. App. 119 (1999).  

3.  The criteria for the assignment of a 100 percent initial 
rating for Meniere's syndrome, effective as of April 8, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.85-4.87a, Diagnostic Code 6205 (1998); 38 C.F.R. 
§§ 4.7, 4.85-4.87, Diagnostic Code 6205 (2003); see Fenderson v. 
West, 12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 38 
U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 
29, 2001).  Accordingly, in general where the record demonstrates 
that the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, in 
this case, for the reasons set forth below, the VA has complied 
with the VCAA, as well as the recent implementing regulations, in 
reference to the issue addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased disability 
evaluation for his Meniere's syndrome via the November 2002 
statement of the case and a May 2003 RO letter.  Specifically, the 
appellant has been informed of the need to provide evidence 
showing that his Meniere's syndrome is more disabling than 
currently evaluated.  Finally, via the November 2002 statement of 
the case and the May 2003 RO letter, the veteran was provided with 
specific information concerning changes in the law and regulations 
per the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all available 
and identified medical records have been obtained, including VA 
treatment records and examination reports dated from 1975 to the 
present.  No additional evidence, which may aid the veteran's 
claim or might be pertinent to the bases of the claim, has been 
identified.  Thus, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The Board notes that in Pelegrini v. Principi,  17 Vet. App. 412 
(2003), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter holding 
in Pelegrini would require the Board to dismiss every case that 
did not absolutely meet these standards.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini would 
require that the entire rating process be reinitiated from the 
very beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The prior 
actions of the veteran would be nullified by a strict reading of 
Pelegrini, and essentially place the appellant at the end of the 
line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a Veterans 
Law Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was provided 
notice of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample time 
to respond.  The veteran was not prejudiced because he does not, 
as the Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of his 
claim.  

Further, the Board does a de novo review of the evidence and is 
not bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially since 
an RO determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole decision of 
the Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision of 
either the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the RO provided to the appellant was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
RO in the November 2002 statement of the case and the May 2003 RO 
letter, prior to the present transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied by 
the notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Disability evaluations are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect the 
ability to function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2003).  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
addition, an appeal from the initial assignment of a disability 
rating requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency of 
the veteran's appeal, both the former and the revised criteria 
will be considered in evaluating the veteran's Meniere's syndrome.  
When there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the claimant, 
unless Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The regulatory criteria of Diagnostic Code 6205 may be applied 
prospectively, but the statutory changes established effective 
June 10, 1999 may only be applied from that date forward.  See 38 
U.S.C.A. § 5110(g) (West 1991); VAOPGCPREC 3-2000.  As stated, the 
Board is required to apply the law cited above that is most 
favorable to the veteran.  

In this case, in a July 2002 rating decision, the veteran was 
granted service connection and a 30 percent initial rating for 
Meniere's syndrome, under Diagnostic Code 6204, effective January 
15, 1998.  The veteran expressed disagreement with the 30 percent 
initial rating assigned to his disability.  Hence, as he contends 
his disability is more severe and is seeking an increased initial 
rating in excess of 30 percent, he perfected his appeal regarding 
this issue.

In this respect, the Board notes that Diagnostic Code 6204, under 
the old criteria, evaluates chronic labyrinthitis and allows for a 
maximum rating of 30 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6204 (1998).  Similarly, Diagnostic Code 6204, under the new 
criteria, evaluates peripheral vestibular disorders and also 
allows for a maximum rating of 30 percent.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2003).  Thus, given that the veteran is 
seeking an increased initial rating in excess of 30 percent, the 
Board will evaluate the veteran's disability under Diagnostic Code 
6205 which specifically evaluates Meniere's syndrome and allows 
for the assignment of disability ratings in excess of 30 percent.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998); 38 C.F.R. § 
4.87, Diagnostic Code 6205 (2003);  Butts v. Brown, 5 Vet. App. 
532 (1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for its 
selection) (Citations omitted).

Under the criteria effective prior to June 10, 1999 for evaluating 
Meniere's syndrome, a 100 percent rating was assigned if severe 
with frequent and typical attacks, vertigo, deafness, and 
cerebellar gait.  A 60 percent rating was awarded if moderate with 
less frequent attacks, including cerebellar gait.  And, a 30 
percent rating was assigned if mild with aural vertigo and 
deafness.  See 38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).

As of June 10, 1999, the criteria for evaluating Meniere's 
syndrome (endolymphatic hydrops) assigns a 100 percent rating if 
there are hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or without 
tinnitus.  A 60 percent rating is warranted if there are hearing 
impairment with attacks of vertigo and cerebellar gait occurring 
from one to four times a month, with or without tinnitus.  A 30 
percent rating is assigned if there are hearing impairment with 
vertigo less than once a month, with or without tinnitus.  See 38 
C.F.R. § 4.87, Diagnostic Code 6205 (2003).  Meniere's syndrome 
should be evaluated either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a higher 
overall evaluation.  But do not combine an evaluation for hearing 
impairment, tinnitus, or vertigo with an evaluation under 
diagnostic code 6205.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, 
Note (2003).  

In this respect, the Board notes the veteran is service-connected 
for bilateral hearing and has been assigned a 20 percent rating 
since August 1981.  As noted above, he was separately service-
connected for Meniere's syndrome effective January 1998, which is 
more than 15 years after his grant of a 20 percent rating for 
hearing loss.  And, per January 1999 and April 2002 medical 
notations from the Birmingham and Tuscaloosa VA Medical Centers, 
respectively, he is diagnosed with tinnitus, but he is not 
currently service-connected for tinnitus.  As such, the Board 
finds it appropriate to evaluate the veteran's Meniere's syndrome 
under Diagnostic Code 6205.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail." 
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, at 54).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

I.  Initial Rating in Excess of 30 Percent for Meniere's Syndrome,
Effective Prior to June 10, 1999.

The medical evidence reflects the veteran has been treated at the 
Birmingham VA Medical Center (VAMC) since 1975 for various health 
problems, including hearing loss, sleep apnea and Meniere's 
syndrome.  Specifically, January 1999 notations indicate he was 
diagnosed with stable Meniere's.  At that time, the veteran was 
followed up for hearing loss, tinnitus and unsteadiness, 
conditions which had existed for many years.  However, the veteran 
specifically indicated that he only had occasional unsteadiness.

Applying the old criteria to the facts in this case, the Board 
finds that, prior to June 10, 1999, the veteran's Meniere's 
syndrome was mild and the evidence did not show he had cerebellar 
gait.  The Board has considered the veteran's contentions that the 
severity of his disability was more severe than the 30 percent 
initial rating assigned effective January 1998.  However, it is 
clear from the evidence of record that his service-connected 
Meniere's syndrome did not meet the criteria for the assignment of 
an increased initial rating in excess of 30 percent under the old 
criteria for evaluating diseases of the ear.  Hence, as the 
preponderance of the evidence is against the veteran's claim for 
an initial rating in excess of 30 percent for Meniere's syndrome, 
effective prior to June 10, 1999, the veteran's claim must be 
denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85-4.87a, Diagnostic Code 6205 (1998); see Fenderson 
v. West, 12 Vet. App. 119 (1999).  

II.  Initial Rating in Excess of 30 Percent for Meniere's 
Syndrome,
Effective As of June 10, 1999 but Prior to April 8, 2002.

August 2001 notations from the Birmingham VAMC indicate the 
veteran had a history of vertigo since 1970.  The veteran reported 
that the vertigo had been pretty frequent and its severity had 
been consistent for the prior 20 years.  He further described his 
vertigo as a spinning vertigo lasting from 30 seconds to 30 
minutes.  He was diagnosed with probable Meniere's disease with 
mild to moderate symptoms.  Additionally, November 2001 medical 
notations again note the veteran had a 20 year history of vertigo 
which had worsened over time, and that he stayed away from heights 
to diminish his risk of falling.  His episodes of vertigo lasted 
30 to 50 seconds, with some episodes lasting up to 30 minutes.

Applying both the old and new criteria to the facts, the Board 
finds that, as of June 10, 1999, but prior to April 8, 2002, the 
veteran's Meniere's syndrome was characterized as mild to 
moderate, but the evidence did not show he had cerebellar gait.  
Additionally, the evidence did not show he had attacks of vertigo 
and cerebellar gait occurring from one to four times a month.  As 
such, it is clear from the evidence of record that the service-
connected Meniere's syndrome did not meet the criteria for the 
assignment of an increased initial rating in excess of 30 percent 
under either the old or new criteria for evaluating diseases of 
the ear.  Hence, as the preponderance of the evidence is against 
the veteran's claim for an initial rating in excess of 30 percent 
for Meniere's syndrome, effective as of June 10, 1999, but prior 
to April 8, 2002, the claim must be denied.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87a, Diagnostic 
Code 6205 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6205 
(2003); see Fenderson v. West, 12 Vet. App. 119 (1999).  

III.  Initial Rating in Excess of 30 Percent for Meniere's 
Syndrome,
Effective as of April 8, 2002

Lastly, an April 8, 2002 VA examination report shows the veteran 
had a history of passing out.  He was unable to go up in heights, 
or do any kind of aircraft travel as it caused him significant ear 
problems and dizziness.  The veteran's chief complaint was vertigo 
up to one to two times per week with a spinning sensation.  He 
reported he got nauseated when he had this episodes of vertigo 
which lasted up to 30 minutes.  Upon neurological examination, he 
had unsteady gait, was unable to perform tandem gait, and was 
unable to stand up with his eyes closed as he felt dizzy.

A July 2002 addendum to the April 2002 VA examination report noted 
the veteran recently had gone on a trip where he had to fly and 
had had significant middle ear problems during that time with pain 
and headaches, feelings of incredible fullness that subsided when 
he got to altitude, but were again exacerbated as he passed 
through land.

Applying both the old and new criteria to the facts, the Board 
finds that, as of April 8, 2002, the veteran's Meniere's syndrome 
has been characterized by attacks of vertigo occurring more than 
once weekly and unsteady gait, although the evidence is not clear 
that he has deafness or cerebellar gait.  He is also currently 
diagnosed with tinnitus which is not currently service-connected.  
Taking into consideration 38 U.S.C.A. § 5107(b) expressly 
providing that the benefit of the doubt rule must be applied to a 
claim when the evidence submitted in support of the claim is in 
relative equipoise (there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim) and the requirements of 38 C.F.R. § 4.7, the 
Board finds that the veteran's Meniere's syndrome more nearly 
approximates a disability warranting the assignment of a 100 
percent initial rating, effective as of April 8, 2002, under the 
new criteria for diseases of the ear.  As such, the veteran's 
claim is granted to this extent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87a, Diagnostic Code 
6205 (1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6205 (2003); 
see Fenderson v. West, 12 Vet. App. 119 (1999).  

IV.  Conclusion

The potential application of various provisions of Title 38 of the 
Code of Federal Regulations (2003) have been considered whether or 
not they were raised by the appellant as required by the decision 
reached in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
The Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's Meniere's syndrome loss alone has 
caused marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular standards.  
In essence, the Board finds that no evidence currently of record 
shows that there is an exceptional or unusual disability picture 
in this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable rating 
criteria contemplate higher ratings, at least with respect to the 
veteran's medical facts prior to April 8, 2002.  However, the 
Board has not found the disability under consideration to be of 
such severity as to warrant assignment of a higher rating on a 
schedular basis other than that indicated above.  Likewise then, 
referral for consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 30 percent for Meniere's syndrome, 
effective prior to June 10, 1999, is denied.

An initial rating in excess of 30 percent for Meniere's syndrome, 
effective as of June 10, 1999 but prior to April 8, 2002, is 
denied.

A 100 percent initial rating for Meniere's syndrome, effective as 
of April 8, 2002, is granted, subject to provisions governing the 
payment of monetary benefits.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



